HAMILTON, J.
A party found guilty of contempt may have his case reviewed on error under Sec. 12146' G. C.; and while no direct provision in the statute is made to review a refusal to punish for contempt by error proceedings, by analogy it would seem that this remedy may be invoked upon such refusal. But contempt proceedings being quasi-criminal in their nature, can not be considered chancery cases, and such proeedings are not therefore appealable, but may be reviewed on error only.
Questions of custody of children are cognizable in a court of equity, and, when properly before such court, the court will make *377necessary orders for the support of such children; but ño such question is before the court in the instant case.
The motion to dismiss the appeal is sustained.
Jones and Gorman, JJ., concur.